DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANEKO et al. (US 2018/0316898 A1)

As of Claim 1: KANEKO teaches an image recognition device comprising: an imaging unit that captures a plurality of images having different sensitivities (¶¶0134,0141. Note that different size pixels have different sensitivites) in one frame period to generate image data of the plurality of images (¶¶0160,0161); and a recognition unit that recognizes a subject from the image data of each of the images and recognizes the subject captured in an image of one frame based on a result of recognizing the subject (¶0160, recognition of the state of the driver).

As of Claim 2: KANEKO teaches  the image recognition device comprises a solid-state imaging device that includes the imaging unit and the recognition unit (¶0160, recognition of the state of the driver).

As of Claim 3: KANEKO teaches the image recognition device comprises: a solid-state imaging device that includes the imaging unit; and a processor that includes the recognition unit (¶¶0160,0161).

As of Claim 11: KANEKO teaches the imaging unit captures the plurality of images by light receiving elements provided in a light receiving region and having different light receiving areas (R1, R2, R3).

As of Claim 12: KANEKO teaches  a solid-state imaging device (¶¶0160,0161)comprising: an imaging unit that captures a plurality of images having different sensitivities in one frame period to generate image data of the plurality of images(¶¶0134,0141. Note that different size pixels have different sensitivites); and a recognition unit that recognizes a subject from the image data of each of the images and recognizes the subject captured in an image of one frame based on a result of recognizing the subject (¶0160, recognition of the state of the driver).

As of Claim 13:  KANEKO teaches an image recognition method comprising: capturing a plurality of images having different sensitivities in one frame period to generate image data of the plurality of images (¶¶0134,0141. Note that different size pixels have different sensitivites); and recognizing a subject from the image data of each of the images and recognizing the subject captured in an image of one frame based on a result of recognizing the subject (¶¶0160,0161. Note that the recognizer does the recognition of the state of the driver).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over KANEKO et al. (US 2018/0316898 A1) in view of Tate et al. (US 2018/0150725 A1; hereafter Tate).
As of Claim 4: KANEKO teaches recognition of the state of the driver.
KANEKO does not explicitly teach “the recognition unit recognizes the subject by executing the DNN processing on image data of a plurality of images captured in one frame period in time series.
" as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by Tate. In particular, Tate teaches the recognition unit recognizes the subject by executing the DNN processing on image data of a plurality of images captured in one frame period in time series (i.e., see ¶¶0053,0059,0060-0064) as recited in present claimed invention.
In view of the above, having the system of KANEKO and given the well-established teaching of Tate, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of KANEKO as taught by Tate, since it to provides image recognition which is robust to variation (Tate ¶0005).
As of Claim 5: KANEKO in view of Tate further teaches the recognition unit recognizes the subject from the image data of each of the images by executing DNN processing using a deep neural network (DNN).

As of Claim 6: KANEKO in view of Tate further teaches the recognition unit recognizes the subject by executing the DNN processing on image data of a plurality of images captured in one frame period in parallel (KANEKO ¶¶0160,0161 and Tate ¶¶0053,0059,0060-0064).

As of Claim 7: KANEKO in view of Tate further teaches the recognition unit recognizes the subject by executing the DNN processing using a DNN specialized for each of the images having different sensitivities (Tate ¶¶0053,0059,0060-0064).

As of Claim 8: KANEKO in view of Tate further teaches the imaging unit captures the plurality of images having different exposure times (Tate ¶¶0029,0040,0058-0060).

As of Claim 9: KANEKO in view of Tate further teaches the recognition unit adjusts the exposure time of the imaging unit according to a level of reliability of the result of recognizing the subject (Tate ¶¶0029,0040,0058-0060).

As of Claim 10: KANEKO in view of Tate further teaches the recognition unit repeats the adjustment of the exposure time of the imaging unit until the level of reliability of the result of recognizing the subject converges to a maximum value (Tate ¶¶0029,0040,0058-0060).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697